FILED
                            NOT FOR PUBLICATION                             SEP 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT WILSON STEWART, Jr., AKA                  No. 10-16576
Robert Stewart, AKA Robert W. Stewart,
                                                 D.C. No. 2:10-cv-01214-SRB-
              Plaintiff - Appellant,             ECV

  v.
                                                 MEMORANDUM *
JOSEPH WELTY, Asst. U.S. Attorney; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                                                          **
                          Submitted September 27, 2011


Before: HAWKINS, SILVERMAN and W. FLETCHER, Circuit Judges.

       Federal prisoner Robert Stewart appeals pro se from the district court's

judgment dismissing his action brought under Bivens v. Six Unknown Agents of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fed. Bureau of Narcotics, 403 U.S. 388 (1971), alleging that his civil rights were

violated during his criminal proceedings. We have jurisdiction under 28 U.S.C. §

1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Stewart’s action because his allegations

against the United States regarding his criminal proceedings necessarily imply the

invalidity of his conviction, and Stewart has not shown that his conviction has been

invalidated. See Heck v. Humphrey, 512 U.S. 477, 487 (1994) (§ 1983 complaint

in which “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence . . . must be dismissed unless the plaintiff

can demonstrate that the conviction or sentence has already been invalidated”);

Martin v. Sias, 88 F.3d 774, 775 (9th Cir. 1996) (applying Heck to actions brought

against federal actors). We construe the judgment as a dismissal without prejudice.

See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).

      AFFIRMED.